                                                   STATE OF NEW YORK
                                             OFFICE OF THE ATTORNEY GENERAL

      LETITIA JAMES                                                                                DIVISION OF REGIONAL OFFICES
  ATTORNEY GENERAL                                                                                     SUFFOLK REGIONAL OFFICE



                                                                      April 1, 2019
 ORIGINAL FILED BY ECF
 Honorable A. Kathleen Tomlinson
 Magistrate Judge
 United States District Court
 Eastern District of New York
 Long Island Courthouse
 100 Federal Plaza
 Central Islip, New York 11722

                      Re: Doe v. Haas
                      19 CV 00014 (DRH) (AKT)

Dear Magistrate Judge Tomlinson:

         This office represents the State defendants in the above-referenced action. I am in receipt of both the
Amended Complaint, filed on March 20, 2019, as well as of your Order directing submission of a discovery
plan in advance of a conference on April 2, 2019. The parties have conferred and it is respectfully requested by
all the parties that discovery be stayed until April 9, 2019 pending submission of defendants’ anticipated request
for permission to move to dismiss the Amended Complaint. This request was made on March 29, 2019 to
Judge Hurley, who denied it as it should have been made in the first instance to Your Honor.

         As all of the appropriate grounds to be argued in such a motion are still being reviewed for inclusion in
my anticipated letter, we would request a stay for this brief period, and, if warranted, seek a further stay in my
letter requesting permission to move to dismiss.

           Thank you for your consideration of this matter.

                                                               Respectfully,
                                                               s/
                                                               SUSAN M. CONNOLLY (SMC/2599)

SMC/smc

cc:       BY ECF:
          Stanislav Gomberg, Esq.



                      300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 ● PHONE (631) 231-2424 ● WWW.AG.NY.GOV
Gomberg Legal, P.C.
1001 Avenue of the Americas, Suite 1222
New York, New York 10018




         300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 ● PHONE (631) 231-2424 ● WWW.AG.NY.GOV
